Citation Nr: 0205543	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a heart disorder 
claimed as secondary to post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1970.  

In a rating decision of July 1997, the RO denied service 
connection for endocarditis with mitral valve replacement, 
claimed as secondary to a service connected PTSD.  The 
veteran was informed of this decision by letter, dated in 
August 1997, but he did not file a timely notice of 
disagreement with this rating action, which subsequently 
became final.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating action by the 
RO which again denied secondary service connection for 
endocarditis with mitral valve replacement and also denied an 
evaluation in excess of 10 percent for prostatitis.  In a 
rating action of May 1999, the RO increased the evaluation 
for the veteran's prostatitis to 20 percent disabling, 
effective March 20, 1998.  In November 2000 the veteran 
appeared and gave testimony at a Board hearing in Washington, 
D.C..  A transcript of this hearing is of record.  

In a December 2000 decision the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for secondary service connection for endocarditis.  The 
Board then remanded the veteran's reopened claim for 
secondary service connection for endocarditis to the RO for 
further development and for de novo consideration of this 
claim.  At this time, the Board also remanded the issue of an 
increased rating for prostatitis to the RO for further 
development.

In a July 2001 rating decision the RO denied secondary 
service connection for the veteran's heart disorder and 
granted an evaluation for 40 percent for the veteran's 
prostatitis, effective March 20, 1998.  In a statement dated 
in August 2001 the veteran indicated that he wished to 
continue his appeal only in regard to the issue of secondary 
service connection for his heart disability.  

Since the member who presided over the veteran's November 
2000 hearing is no longer with the Board, the veteran was 
sent a letter dated in December 2001 that informed him of 
that fact and also informed him of his right to another 
hearing before the Board if he so wished.  Later in December 
2001 the veteran responded that he did not wish an additional 
hearing before the Board.  

It is also noted that in view of the holding in Allen v. 
Principi, 237 F.3rd 1368 (Fed Cir. 2001), reh'g denied, 268 
F.3rd 1340 (Fed. Cir. 2001) (en banc order), the Board, in 
June 2001, instituted a stay on the adjudication of claims 
for compensation based on alcohol and drug abuse related 
disabilities, claimed as secondary to or as a symptom of a 
service connected disability.  On March 21, 2002, the Board 
lifted the stay on adjudicative consideration of such issues.  

Accordingly, the issue of entitlement to service connection 
for a heart disorder claimed as secondary to post-traumatic 
stress disorder is now before the Board for further appellate 
consideration at this time.  


FINDING OF FACT

The veteran's status post heart disability is related to 
substance abuse resulting from his service connected PTSD.  


CONCLUSION OF LAW

The veteran's status post heart disorder is proximately due 
to and the result of service-connected PTSD.  38 
C.F.R.§ 3.310(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act of 
2000 when it most recently considered the claim now before 
the Board.  The veteran and his representative have been 
informed of the laws and regulations governing the issue of 
secondary service connection for a heart disability in a 
statement of the case dated in May 1999 and in a subsequent 
supplemental statement of the case.  The veteran was afforded 
an opportunity to provide testimony and to discus the 
evidence necessary to establish his claim for secondary 
service connection at the Board hearing conducted in November 
2000.  As result of the Board's December 2000 remand of this 
issue further development of the evidence was undertaken by 
the RO that included two VA examinations and the obtaining of 
a cardiologist's opinion regarding the medical questions 
central to the veteran's claim.  The clinical record 
concerning the veteran's heart disability appears to be 
complete, and there is no indication in the record that 
significant, relevant evidence is available, but has not been 
considered.  Therefore, no further evidentiary development 
appears to be necessary in regard to the veteran's claim for 
entitlement to secondary service connection for a heart 
disability.  

In view of the above and given the outcome in the following 
decision, the Board concludes that no further action by the 
RO is necessary under the VCAA in regard to the veteran's 
claim for entitlement to secondary service connection for a 
status post heart disability.  The Board will therefore 
proceed to consider the merits of this claim on the basis of 
the evidence currently of record.  


I.  Factual Background

The veteran is service connected for PTSD currently evaluated 
as 30 percent disabling.  

In a December 1996 statement a VA physician reported that the 
veteran had been using IV drugs as a result of his PTSD.  The 
doctor also said that the use of such drugs had resulted in 
permanent damage to his mitral valve.  This heart valve was 
to be evaluated for replacement.  A similar subsequent 
statement from this physician is also of record.  

During a VA cardiovascular examination in March 1997 the 
veteran gave a history of endocarditis since 1988.  The 
diagnoses included past history of intravenous drug use with 
an episode of endocarditis.  It was noted that the veteran 
was said to be a candidate for mitral valve replacement in 
the near future. 

During a VA hospitalization in May and June 1997 it was noted 
that the veteran had been diagnosed with mitral valve 
regurgitation secondary to heroin use in 1987.  During this 
hospitalization the veteran underwent mitral valve 
replacement.  

On a VA psychiatric examination in July 1997 it was reported 
that the veteran had undergone surgical replacement of his 
mitral valve about 6 weeks prior to the examination.  It was 
reported that the veteran had a long history of intravenous 
drug use that had caused endocarditis of his mitral valve.  

Of record is an October 1997 statement from the same VA 
physician who offered the earlier statement in December 1996.  
At this time, it was reported that the IV drug use, secondary 
to PTSD resulted in endocarditis in 1987 and the veteran 
underwent mitral valve surgery in May 1997.  

After a VA psychiatrist reviewed the veteran's claims folder 
in February 1998, he concluded that there was absolutely no 
evidence of any relationship between the veteran's PTSD and 
his IV drug abuse.  

In a June 1998 statement from the VA physician who furnished 
earlier statements in December 1996 and October 1997, it was 
reported that the veteran was receiving treatment for a heart 
disorder (mitral regurgitation) which can be aggravated by 
his PTSD.  

During a November 2000 hearing in Washington, D.C the veteran 
said that he began to drink alcohol and use narcotics in an 
attempt to self medicate his PTSD symptoms.  He said that he 
subsequently developed heart pathology for which he received 
treatment, including heart valve replacement by the VA.  The 
veteran said that his doctor attributed his heart problems to 
the use of IV drugs.  

In a December 2000 statement, another VA physician reported 
that the veteran developed endocarditis of his mitral valve 
as a result of IV drug use caused by PTSD.  In May 1997 the 
veteran required mitral valve replacement.  

After a VA heart examination conducted in March 2001 the 
diagnosis was severe mitral regurgitation resulting from 
dysfunctional mechanical valve.  The mechanical valve was 
said to be secondary to intravenous drug abuse, which was 
based on history secondary to or resulting from PTSD and drug 
use.  After a further VA heart examination conducted in June 
2001, the diagnosis was status post mitral valve replacement 
secondary to endocarditis.  The physician opined that the 
veteran had infective endocarditis, which was a condition 
caused by bacterial infection of the heart valves and such 
disease is not known to be caused by a nervous condition such 
as PTSD.  The doctor therefore believed that it was less 
likely than not that the endocarditis was either caused by or 
aggravated by the veteran's service connected PTSD.  


II.  Legal Analysis  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Board notes that 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001) prohibits the payment of compensation for disability 
due to alcohol or drug abuse.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
while the statute prohibits compensation for disability due 
to alcohol and drug abuse, it does not bar an award of 
secondary service connection due to abuse of alcohol or 
drugs. Barela v. West 11 Vet. App 280 (1998).  

In Allen v. Principi, supra, the Federal Circuit held that 
38 U.S.C.A. § 1110 permits a veteran to receive compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a veteran's service-connected 
disability.  In other words, 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
or drug abuse disability and secondary disabilities that 
arise from primary alcohol or drug abuse disability.  The 
Federal Circuit defined "primary" as, essentially, meaning 
abuse arising during service from willful and voluntary 
alcohol or drug abuse.  

The evidence of record in this case indicates that the 
veteran's heart disease resulted from damage to the mitral 
heart valve as a result of endocarditis.  The veteran's 
endocarditis in turn was caused by bacterial infection 
resulting from IV drug abuse.  According to several 
statements from VA physicians, the veteran's drug abuse was 
in turn caused by his service connected PTSD.  It is 
therefore apparent that the evidence in this case establishes 
that there is a causal link between the veteran's service 
connected PTSD and his current heart disorder.  In view of 
this and with consideration of the Federal Circuits decision 
in Allen v. Principi, it is therefore apparent that the 
preponderance of the evidence in this case indicates that the 
veteran's heart disorder is a result of his service connected 
PTSD.  Therefore, secondary service connection for the 
veteran's heart disorder is warranted.  




ORDER

Entitlement to service connection for a heart disorder 
claimed as secondary to PTSD is granted. 



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


